Earl Warren: Dairy Queen, Incorporated, Petitioner, versus Honorable Herold K. Wood, et al. Mr. Egnal, you may continue your argument. Mr. Ooms, I beg your pardon, sir.
Owen J. Ooms: Mr. Chief Justice, Honorable Members of the Court, at the recess, we were having some colloquy with respect to whether in the question presented here, the breach of a contract involved a question of law or not. I believe, I may in the colloquy which Justice Frankfurter engendered some confusion. The question of whether the breach of a contract must be determined as to whether the plaintiff is entitled to relief or not does not necessarily involve a question of law. It is a question of fact that the Court may and must determine before it can grant whatever relief the plaintiff asks. Now, the fact that the Court must determine a question of fact is nothing uncommon or unusual. We find that in all and many cases of equity. If I may use a phrase and an illustration, if I alleged that a tort has been committed against me and file a suit to enjoin further torts, the common question of fact is whether in the first place a tort was committed. That still does not take it outside the purview of a cause of acton for the chancellor alone. Similarly, in a suit by one in possession of real property to acquire a title or to remove a cloud on the title, the court of equity may determine the legal title. There still is the common question of facts. In a suit for a specific performance of a contract, the court of equity may determine the making, the validity and terms of the contract.
Felix Frankfurter: Are you going to move on from there?
Owen J. Ooms: I have just one more simple illustration, Your Honor.
Felix Frankfurter: Now, before you move to another illustration, I'd like to ask you this.
Owen J. Ooms: Yes, Your Honor.
Felix Frankfurter: And I ask for information because I do not know. In view of -- in view of the Seventh Amendment, what do the cases tell us or tell me that doesn't know. Well, if you bring your suit for a specific performance and the answer is one that the so-called agent purported to make this contract for me had no authority. And therefore, there was no contract. And two, in the alternative for appropriate equitable reason, there shouldn't be specific performance. And I claim a jury trial for on -- my first defense as to both defenses can be pleaded on the modern loose or free or rational pleading?
Owen J. Ooms: That's right. The alternative pleadings may be employed, Your Honor.
Felix Frankfurter: Now, I suppose I make -- I put up those two defenses to your suit bill in equity for a specific performance. Challenge one, challenging the existence of the contract because the fellow purported to be my agent was my agent or -- and two on ground of equity, there shouldn't be specific performance.
Owen J. Ooms: Your Honor, there is a common question of fact to be determined in both cases. One, whether there is an existence of a contract, this is a question of fact and not law to be determined by this specific relief asked for their specific performance.
Felix Frankfurter: I'm just -- I'm -- I don't want theory. Not not the quality --
Owen J. Ooms: No, the -- the case is a --
Felix Frankfurter: -- I think we have to leave the theory as (Voice Overlap) --
Owen J. Ooms: Pomeroy.
Felix Frankfurter: I want to know whether this question has arisen under the requirement of the Seventh Amendment.
Owen J. Ooms: Specifically, I could not answer whether the specific illustration given by the Court has been.
Felix Frankfurter: To be divided into this case, isn't it?
Owen J. Ooms: No, it's -- it's closed. It's akin to it but not quite. Not quite, Your Honor. It's somewhat different. And the illustrations that I am quoting come from Pomeroy which Justice Stewart quoted in one of his decisions.
Felix Frankfurter: Well, does Pomeroy consider our problem namely what restrictions or what demands the Seventh Amendment makes for the right to ask for a jury in the federal court?
Owen J. Ooms: The Section on Pomeroy, which I am quoting from Your Honor, deals specifically whether one is entitled to a question of jury.
Felix Frankfurter: Yes. But is he dealing, what I want to know --
Owen J. Ooms: Under the Seventh Amendment.
Felix Frankfurter: Is he talking Seventh Amendment or is he talking English equity procedure? Which? They are very different as you well know.
Owen J. Ooms: I understand that Your Honor. And they -- he has been quoted in subsequent cases as under the Seventh Amendment which Justice Stewart did deal with in his opinion.
Felix Frankfurter: Of course, if it was settled -- if it was settled before the Constitution, before the Seventh Amendment that a particular question is on the equity side rather on the more side that is a gloss on the Seventh Amendment, I take it.
Owen J. Ooms: It might be but as I understand the cases Your Honor, they say that the Seventh Amendment did not in any way changed whether it is an equity question or a legal question.
Felix Frankfurter: That's what I just meant to convey in my offered advised.
Owen J. Ooms: Right. Now, what do we have in this case, Your Honor? We first must determine the breach of the contract. This is the question of fact which the trier must try. In terms of what the relief is asked and under all the cases, as I have been able to see it, as Judge Wood has said, this is an equity case. We have asked for injunctive relief for trademark infringement in the county and another injunction pendent lite for money is unjustly received to be paid in to the Registry of the Court.
Felix Frankfurter: Well, the fact that you ask, the fact that has suited as for equitable relief doesn't settle the question, does it?
Owen J. Ooms: Not necessarily.
Felix Frankfurter: Well, not --
Owen J. Ooms: You must look at the complaint in its entirety and the answer in its entirety. And there are always going to be questions of fact which necessarily do not mean they're questions of law. And the court of equity, the chancellor is in just as good at position to answer them as -- as a jury, if I might say, without violating the Seventh Amendment to the Constitution.
Felix Frankfurter: Nor can we take that test with the rules?
Owen J. Ooms: Pardon?
Felix Frankfurter: Nor can we take that test whether the judge -- justice capable of the jury.
Owen J. Ooms: No, I don't think that's --
Felix Frankfurter: You might have (Voice Overlap).
Owen J. Ooms: That's an ultimate test at all. Let me, in conclusion because I see my time is rapidly coming to an end, Your Honor, state that and read from what the -- Judge Wood found and stated what the complaint involves. The complaint seeks in effect a declaration that the licensing contract is null and void and accounting of profits illegally obtained by the defendant since 1942 to date and a permanent injunction restraining the defendants from any use of plaintiff's trademark. Now, what do we have here as it is presented here? A preliminary injunction was granted December 28, 1960. On March 1, this defendant came in after he felt the ill win of the chancellor's viewpoint as to what was involved here. And we obtained a preliminary injunction. What he is seeking here now is to get a new trier of the facts and further delay for his final day of accounting. Your Honor, under these circumstances, we ask the Supreme Court here to invoke Rule 562 that is set forth on page 56 of the Court's rules. Thank you, Your Honor.
Michael H. Egnal: Mr. Chief Justice, may it please --
Earl Warren: Mr. Egnal.
Michael H. Egnal: I think Mr. Justice Frankfurter that your question may find an answer in a case cited here by the respondent on behalf of this plaintiff in Chappell which is a case that came out of the First Circuit. In that case, the opinion, as I recall, it indicated -- excuse me -- that a question as to whether or not a contract was made is a question of fact that would be determined by a jury. Now, it seems --
Felix Frankfurter: What's the case?
Michael H. Egnal: Chappell versus Palermo.
Felix Frankfurter: You mean, Mr. Ooms cited the case --
Michael H. Egnal: He cited that case.
Felix Frankfurter: -- put him out of Court?
Michael H. Egnal: I beg your pardon sir?
Felix Frankfurter: Are you suggesting that Mr. Ooms cited the case put it out of court?
Michael H. Egnal: Well, that's what the case does indicate.
Felix Frankfurter: Is that the only case that you know of?
Michael H. Egnal: Well, we sought --
Felix Frankfurter: It's strange that this should have been written before that there isn't a specific answer to my question because I should think it -- it must be a frequent occurrence that when specific performances sought, you challenge the justness of a contract because of lack of agency of the agent.
Michael H. Egnal: Well, it may be that this is more or less regarded as hornbook because --
Felix Frankfurter: Everybody that you'll leave it. So what would be the case?
Michael H. Egnal: It would seem that way.
Felix Frankfurter: That these four judges below didn't, did they?
Michael H. Egnal: No. Now, it seems self-evident in this case that Mr. Ooms, with an awareness of the fact that his demand in the complaint for the balance due under the written contract creates a legal course of action is attempting to obscure that. But, I think, Your Honors will find that the complaint in itself says that rather specifically and Judge Wood below understood it quite clearly because in his opinion, which is at page 36 of the record, he said in clear language, “Incidental to this relief, the complaint also demands the $60,000, now allegedly do and owing plaintiffs under the aforesaid contract”. And we took his phrase of “incidental to this relief” to mean that he was giving it a subordinate position that the dominate phase of the case in his opinion was equitable. And we submit that this is where Judge Wood erred in not accepting the teachings of Beacon that regardless of what evaluation, the two courses of action should be given, if there was present illegal course of action which he recognized, this defendant was entitled to a jury trial. Now, I'd like to conclude with just two short paragraphs. It seems to me that in Beacon, where you had two separate courses of action, one equitable, one legal, and this Court denied the right of the -- of the court below to postpone the trial of the legal course of action as a deprivation of the rights under the Seventh Amendment and in Thermo-Stitch, which followed that in the Fifth Circuit where you had two independent courses of action, one legal and one equitable, in which the same result was imposed. We come to our case which seems to be even more compelling because in this case, it seems to me we have a legal course of action and an equitable which are dependent. It seems to me that there can be no equitable relief in this case until this plaintiff has established the legal course of action because this case being heard by a jury would first determine whether there was a breach of the contract, whether any sums were due under the contract.
Felix Frankfurter: Does this question of jury or not jury have to be determined initially on the -- on the pleadings or later stages? Because, if -- if the question is raised on the pleadings, then the plaintiff in the suit doesn't have to establish existence of a contract. He alleged it and the denial of the existence comes from the defendant. And therefore the plaintiff can prove this case without -- just on his inequitable demand.
Michael H. Egnal: Accepting that, Mr. Justice Frankfurter, you get then to the question of fact which is common to both his position and the defendant's position.
Felix Frankfurter: But you don't mean to suggest of every question of fact that may arise in an equity suit when you try and it's hard to think of an equity suit in which questions of fact do not arrive has to be sent to a jury.
Michael H. Egnal: No, sir.
Felix Frankfurter: The chancellor made call in the jury to aid him. Their determination is just advisory when he does.
Michael H. Egnal: Yes, sir.
Felix Frankfurter: And I can't imagine along with the Seventh Amendment every time a question of fact arises in an equity suit, you have to summon the jury.
Michael H. Egnal: I agree with that, sir.
Felix Frankfurter: Therefore, saying there's a question of fact doesn't take you very far from here.
Michael H. Egnal: No, sir. I should go on and say where the question of fact involves an issue which is a legal course of action. And the legal course of action in this case is that demand for the --
Felix Frankfurter: Then my question, if I make a deal with that, then if -- if a question is raised by the defendant that the agent exceeded his powers, you think then you'd have to summon the jury for a jury determination.
Michael H. Egnal: Yes, sir.
Felix Frankfurter: Do you?
Michael H. Egnal: Yes, sir. For the reason that that this question of fact, if it is left to the chancellor, would -- would be in the nature of a res judicata or an estoppel that would determine a legal course of action without a jury trial.
Felix Frankfurter: Well, but every determination of fact by the chancellor has the term or is -- is the basis for res judicata. I don't see that that helps me much.
Michael H. Egnal: I think that, as I read the cases, the distinction is not whether there is a question of fact but whether the questions of fact are involved in an issue that make out a legal course of action or to put it in a converse that do not, in anyway, fall within the scope over either equity or admiralty.
Felix Frankfurter: Or take -- take proceedings brought by a corporation where specific performance of reformation of a contract or whatnot in almost every such case, a proper corporate proceeding may come an issue in fact that challenge do come an issue. Was there a meeting of directors? Did the directors have powers as inappropriate minute et cetera, et cetera, et cetera? Now, those issues, if the corporation didn't act according to the requisite form or corporate procedure, the plaintiff is out but the defendant is out in his -- in his defense. Now, what bothers me to get some guidelines to find out when a jury must be summoned or when the jury may be summoned, must be the Seventh Amendment chan -- made the chancellor's judgment.
Michael H. Egnal: Well, apparently, if the question is closed, the -- the chancellor or the jury -- the Court must favor the implementation of the Seventh Amendment. Now, if there is a clearly an equitable course of action that involves questions of fact, I would say that a jury trial would not be available and in the cases that have preceded this.
Felix Frankfurter: Are you saying anymore than money is in doubt, you better have a jury trial because the Supreme Court may reverse it? Is that what you're saying?
Michael H. Egnal: I'm -- yes, sir. I'm saying that because --
Felix Frankfurter: -- that doesn't give me -- that doesn't enable me to say to decide or I should think about this matter.
Michael H. Egnal: Well, I would say --
Felix Frankfurter: I again just say where it had been bettered just would've called the jury? I think it would've been. We would have this argument here.
Michael H. Egnal: Well, I would say that if this case did not have present, what appears in the pleadings and from the judge's opinion that in this case, the plaintiff is seeking to recover $60,000 which admittedly is an action for debt.
Felix Frankfurter: Yes. But there has been no contract at all, equity can, in addition to giving its impersona relief saying mustn't do this in the future or should say you've been unjustly wrong, unjustly and unjustly enriched and walk out.
Michael H. Egnal: Well, I think in that --
Felix Frankfurter: You wouldn't have to -- you don't have to call a jury.
Michael H. Egnal: No, sir.
Felix Frankfurter: Because equity is going to give a money -- an incidental money damage.
Michael H. Egnal: No, sir. Now, I think that that may point out the distinction. And, I think you've mentioned that in your question yesterday. Whether this particular demand for the $60,000 as empty seat where if in this case the defendant was a wrongdoing ab initio and it was sort to restrain further acts, equity would have jurisdiction and if the consequences of that were to make for damages as there would be no right to a jury trial but this case is distinguished by the sequence in reverse. In this case, the plaintiff is saying, you breached the contract by not paying me $60,000. And because you owed a $60,000, having established that, I want the Court to enjoin you permitting for the rights under this contract. The complete reverse of what might be an equitable course of action.
Felix Frankfurter: Suppose, he hasn't asked for money damages in this suit, what would the situation then be? Or if he said that I'll leave that for another day?
Michael H. Egnal: Well, if he had said that in his initial complaint.
Felix Frankfurter: He said that, it once was a -- just as by way of a recital, a way of exhaust in the beginning, by way of -- of certain reasons. He says there once was a contract and no longer is a contract, therefore I have no business to use my trade name and he's engaged in unfair trade practices, I want him enjoined.
Michael H. Egnal: Alright. Now --
Felix Frankfurter: And you reply and say “yes”, the contract is still subsisting. Now, would that be a jury trial in that case?
Michael H. Egnal: I would say yes for this reason that the cases indicate that the -- the consideration must be given to both the complaint and the other pleadings in the case. In a -- in a -- in a Beacon, the consideration was given to the complaint, the answer the counterclaim in the course of action in the Thermo-Stitch to the complaint similarly.
Felix Frankfurter: Well, in Beacon -- in Beacon, you had an acknowledged action at law joined with an action in equity. And, the question was whether the District Court, as I understand it, the District Court would say, “Well, I'll deal with the equity problem first,” isn't that right?
Michael H. Egnal: Yes, sir.
Felix Frankfurter: That's all there was.
Michael H. Egnal: That's correct, sir.
Felix Frankfurter: You rather --
Michael H. Egnal: -- But in --
Felix Frankfurter: -- conceded action at law requiring a jury trial and that involve in the main to be at least the question of what discretion you should leave to the trial judge. This is a very different problem.
Michael H. Egnal: Yes, sir.
Felix Frankfurter: More confusing to me.
Charles E. Whittaker: Mr. Egnal.
Michael H. Egnal: Yes, sir.
Charles E. Whittaker: May I ask you, please?
Michael H. Egnal: Yes, Mr. Justice Whittaker.
Charles E. Whittaker: I -- do I understand -- do I correctly understand that the petitioner here -- the plaintiff is bound by the prayer used to complaint and does not it seek merely an injunction and an accounting and an award of whatever is found due upon the accounting as do that to prayer on page 15 of the record? Now, is there anything illegal there? You do not deny, as I understand it, that there was a contract. I understand your claim to be and your answer that the contract was modified.
Michael H. Egnal: And subsisting.
Charles E. Whittaker: But still subsisting?
Michael H. Egnal: Yes, sir.
Charles E. Whittaker: Now, then under the prayer on page 15 doesn't -- isn't it true that what is asked is an injunction and an accounting and for the payment into the Registry of the Court of any that was found to be due on the accounting?
Michael H. Egnal: Yes, sir. That -- that is --
Charles E. Whittaker: Under the contract whatever it is.
Michael H. Egnal: That is correct, sir.
Charles E. Whittaker: Now, where -- where is the legal -- legal in the jury issue?
Michael H. Egnal: Yes, sir. To answer the first part of your question, Mr. Justice Whittaker, I don't think the prayers are controlling because under our Rule 54 (c), if during the trial of the case, it should appear that there is facts to support a judgment. Irrespective of the prayers, the Court would have or the jury would have the right to find that kind of a judgment. I think the prayers are merely in an advisory category. However, this prayer does throw light on what the plaintiff is seeking. The preliminary paragraphs in the complaint of where the failure to pay the $60,000, they call attention to the fact that it was because of the refusal to pay the $60,000 that this action was instituted. You can see that from the letter of cancellation, purported letter of cancellation which is Exhibit C on page 27 in which they said this letter is to advise you that your failure to pay the amounts required in your contract then further, unless it's completely satisfied to the amount due and owing. So, I say that upon a consideration of the complaint and the prayer, this is seems to be on unequivocally a demand to recover from this defendant $60,000 which is the balance, according to the plaintiff's position, now due and owing -- and due and owing under the contract. And Judge Wood found that that was so.
John M. Harlan II: What is the basis on which they claim the $60,000? What do they allege you have done to entitle them to $60,000?
Michael H. Egnal: The issue there is their repudiation of what we contend was the oral agreement made in January of 1955.
John M. Harlan II: What does that mean? Do they claim that you breached or abided by your contract?
Michael H. Egnal: They claim that we didn't make the payments in a strict accordance with the written contract.
John M. Harlan II: Strict accordance with contracts?
Michael H. Egnal: With the written contract.
John M. Harlan II: And I, suppo --
William J. Brennan, Jr.: Per year?
Michael H. Egnal: Five minimum per year.
William J. Brennan, Jr.: That they say you have not paid it and were at fault under the original --
Michael H. Egnal: That's correct, sir.
William J. Brennan, Jr.: -- that's the amount of $60,000.
Michael H. Egnal: And that totaled to approximately $60,000. We had paid $90,000 by making four -- the first four years, we've paid the minimum of $18,625.
John M. Harlan II: I suppose instead of couching that complain and the prayer and the language they did and it simply said that it were the truth in the proceeding that you have breached your contract to their that you needed an accounting because they didn't know exactly what you got and what you're going to get, so that in addition to suing you for the breach of contract, they wanted to supplement that by common lawsuit but an -- equitable accounting. Would you say that that would give them a right to file the breach of contract issue because they later wanted to collect their money by either to discover an equity together?
Michael H. Egnal: You mean, try that just before a chancellor alone?
John M. Harlan II: Yes. Does it make any difference that they in collecting the money which they alleged to use them because of the breach of contract, they also wanted an accounting in order to forbid you to do some things in the future by injunction?
Michael H. Egnal: No, sir.
John M. Harlan II: That's separate and distinct, was it not?
Michael H. Egnal: Yes, sir. Now, the one is superimposed on the other. And our position here is that you can't get to the other until they've established that claim.
John M. Harlan II: Your argument is that if we follow the Beacon case --
Michael H. Egnal: Yes, sir.
John M. Harlan II: It was the duty of the Court first to try that issue which was plainly an issue if breach of contract which traditionally has been a common law of cause of action.
Michael H. Egnal: Yes, sir.
John M. Harlan II: Before they -- that they shouldn't have exercise discretion in connection with the other. Isn't that about what you've said in the Beacon case?
Michael H. Egnal: Yes, sir. And you said it in ringing terms and your descending opinion in Galloway. Now, it would have been a simple matter here to proceed with the trial of this case before a jury because if there was any equitable relief available to this plaintiff, it could've been afforded in the -- in the single proceeding.
William J. Brennan, Jr.: Does the (Inaudible) asked for money that's additional to this $60,000?
Michael H. Egnal: Well, as we read the complaint, that would be a fair inference. That in addition of a $60,000, they are reaching out some place for alleged damages which would come after we've been establish as a wrongdoing.
William J. Brennan, Jr.: (Inaudible)
Michael H. Egnal: Well, along the theory that -- that this is a little hard for us to comprehend because the total consideration is $150,000 if we pay that. It seems to me that all of the rights have been satisfied but they think there might be something in addition to that.
John M. Harlan II: Could that be in the nature of a tort, wouldn't it?
Michael H. Egnal: Yes, sir. That would --
John M. Harlan II: -- Something like a malicious interference with contract or --
Michael H. Egnal: Yes, sir.
John M. Harlan II: -- maliciously interfering with their patent rights or their copyright rights or trade -- trade rights?
Michael H. Egnal: Yes, sir. And that would come at the -- at the terminal end of a case. As a matter of fact, they did go in with a motion for preliminary injunction which is not part of these proceedings and got such relief as the chancellor thought they should've gotten which was at minimum. Thank you very much, sir.